DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figure 1 in the reply filed on 5/7/21 is acknowledged.
Applicant has pointed to claims 1-8, 13-14 and 17 as readable thereon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 direct that “the pre(post)-synaptic neuron receives…”.  However, previous claims provide that there are multiple of such neurons.  Further, Figure 1 directs that not all pre-synaptic neurons are connected to the logic element.  Therefore it is not clear which neurons are connected as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (US 2018/0189646).
Regarding claim 1, Kumar teaches (see Figure 5b) a neuromorphic device, comprising: an input element (Rin); a synapse element (collectively W’s, for example W1,2-W1-3) having a plurality of synapse block (each a W); a logic element (collectively FB’s); and an output element (64), wherein the plurality of synapse blocks share the logic element.
Regarding claim 2, Kumar teaches the neuromorphic device of claim 1, wherein each of the plurality of synapse blocks includes a pre- synaptic neuron, a synapse array, and a post-synaptic neuron, respectively (see Figure 6a, paragraph 0075).
Regarding claim 3, inasmuch as understood, Kumar teaches the neuromorphic device of claim 2, wherein the pre-synaptic neuron receives an input signal from the input element (via Rin) and the logic element (via u).
Regarding claim 4, inasmuch as understood, Kumar teaches the neuromorphic device of claim 2, wherein the post-synaptic neuron provides a synapse signal to the logic element (via M).
Regarding claim 5, Kumar teaches the neuromorphic device of claim 1, wherein the logic element receives a synapse signal from the synapse element (via M), and the logic element processes the synapse signal to provide an input signal to the synapse element (via u).
Regarding claim 13, Kumar teaches a neuromorphic device, comprising: a synapse element having a plurality of synapse blocks; and a logic element coupled in common to the plurality of synapse blocks, wherein the logic element receives synapse signals from the plurality of synapse blocks (see rejection of claim 1 above) and provides re-input signals to the plurality of synapse blocks (via u).

Allowable Subject Matter
Claims 6-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 6, the prior art fails to teach or reasonably suggest in combination:  wherein the logic element includes: a first module configured to quantize the synapse signal received from the input buffer; a storage unit configured to receive and temporarily store a quantized electrical signal from the first module; and a switch unit configured to provide the electrical signal stored in the storage unit to the output element or to the synapse element.
Regarding claim 14, the prior art fails to teach or reasonably suggest in combination: wherein the logic element includes: a first module configured to receive and quantize the synapse signals; a storage unit configured to temporarily store the quantized synapse signals; a switch unit configured to decide whether to provide the quantized synapse signals to the synapse element; a second module configured to anti-quantize the quantized synapse signals stored in the storage unit; and a re-input buffer configured to provide the anti-quantized synapse signals to the synapse element as the re-input signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160350647, US 20160267379, US 20150347870 teach various embodiments of neuromorphic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824